Ostrander, J.
(after stating the facts). The act, in my opinion, embraces an object not expressed in its’ title. There may be ground for differences of opinion upon the point that the provision for a new board, created by the act, to make contracts and to disburse the fund, is within the general purpose of the act. There can be no differences of opinion upon the point that the title to the act does not indicate, or intimate, that the contracts to be let and the fund to be disbursed shall be under the control, not of the regularly elected township officers, but of a new board, created by the act itself, three members of which are appointed by the township board. Some reference to existing legislation will aid us. In 1903 (Act No. 231, Pub. Acts 1903), the legislature empowered .townships, upon conditions set out in the act, to borrow money to improve highways and to issue township bonds. The commissioner of highways was, by the act, given charge and supervision, under the direction of the township board, of the improvements proposed to be made; This legislation was amended in 1905 (Act No. 124, Pub. Acts 1905), but in a manner not here important. Under either act, the commissioner of highways issued the orders upon which the moneys provided to pay for the improvement were expended. Under the act of 1903, the orders were required to be countersigned by the township clerk and the supervisor, and, under the act of 1905, *31by the township clerk. Some of the conditions imposed were that two-thirds of the qualified electors voting should favor the issuing of bonds; that they should run for a period not exceeding 25 years, at interest not exceeding five per cent, per annum; that the amount of bonds should not exceed five per cent, of the assessed valuation of the township; that the improvements should be graveling, macadamizing, building stone roads, “or in any other way in the discretion of the township board.” The act in question requires the project to be approved by a majority of the qualified electors, defines the limits of the improvement, limits the rate of interest to be paid to four percent., payable semi-annually, and fixes the maturity of the bonds at not more than 30 years. Assuming, as we must, there were reasons for these variations from the general law, and assuming (Campan v. Highway Com'r of Grosse Pointe, 132 Mich. 365) that the power of the legislature to modify, change, or abolish the powers and duties of township. commissioners and overseers of Idghways is unlimited, it remains that under the general law referred to there were local officers, duly elected by the people of the municipality, who would, in the absence of express provisions to the contrary,'let the contracts for the designated improvement and responsibly superintend the disbursement of the fund. It was said by this court in People v. Mahaney, 13 Mich. 481, that the design of the constitutional provision (article 4, § 20) was twofold, one purpose being to prevent the insertion of clauses in a bill of which the title gave no intimation.
“As the legislature may make the title to an act as restrictive as they please, it is obvious that they may sometimes so frame it as- to preclude many matters being included in the act which might with entire propriety have been embraced in one enactment with the matters indicated by the title, but which must now be excluded because the title has been made unnecessarily restrictive. The courts cannot enlarge the scope of the title; they are vested with no dispensing power; the constitution has made the title the conclusive.index to the legislative in*32tent as to what shall have operation; it is no answer to say that the title might have been made more comprehensive, if in fact the legislature have not seen fit to make it so.” Cooley on Constitutional Limitations (7th Ed.), p. 212.
It is sometimes a difficult, always a delicate, task to determine that the constitutional restriction has been disregarded. Without considering whether the legislation is invalid because it is an invasion of the right of the community to control its internal affairs, I am impressed that no one reading the act by its title, or informed of the purpose thereof expressed in the title, would suppose that the act created a new, and to the' law, and to history, a nondescript board to superintend a purely local improvement and to disburse moneys raised upon the faith and credit of the local community. Whether or not it was strictly within the legislative power to do so, the significant fact is that the legislature has, in the body of the act, denied the community the usual control of local affairs. Counsel for appellants, in his argument, assumes that the title of the act is not broad enough to include the object expressed in section 4, but contends that with that section eliminated the act is effectual and should be held to be valid. The question is, whether we can say that the legislature would not have passed the act with this section omitted. It seems to me that in this connection we are obliged to consider, in view of existing general law, why the legislature should have passed this act at all if not for the purpose expressed in section 4. In all other respects, the variations from the general law, so far as the record makes them apparent, are slight. Imagination would be little exercised in arriving at the conclusion that the main purpose of the statute was the one expressed in section 4; a purpose which the title, I assume by inadvertence, does not disclose.
The conclusion is that the act must be held to be invalid, and the decree of the court below affirmed. An opinion concerning the legal effect of the practices indulged in by *33certain friends of the project before and on election day, and concerning the jurisdiction of a court of equity to set aside the result of a- referendum obtained by corrupt practices is not required. The record before us contains ample proof that petty bribery was resorted to for the purpose of influencing electors. It must be plain to every one that the value of the referendum-in proceedings to impose community indebtedness is destroyed if the apparent result is a fraudulent one.
Grant, C. J., and Montgomery, Hooker, and Carpenter, JJ., concurred.